Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 48, 69, and 71 have been canceled. Claim 93 has been added as new. Claims 47, 49-68, 70, and 72-93 are pending.

Response to Arguments
Applicant's arguments filed 10/13/2020 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because an additional element integrates the judicial exception into a practical application by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. Examiner disagrees. Applicant relies on MPEP 2106.04(d)(I), to support their argument, however, Implementing a judicial exception with, or using a judicial exception in MPEP § 2106.05(b), further states that it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (MPEP 2106.05(b)(I)). Examiner has analyzed that the combination of the additional elements of the electronic queue management server, access key(s), virtual queue(s), and control device ae no more than mere instructions to apply the exception using a generic computer.  Further, the control device and access keys are also described as merely linking the judicial exception to a particular field of use, such as that of queuing systems. 
Applicant argues that the claimed solution improves the functioning of a computer by reducing network load by inserting users into the second queue while retaining the positions of the existing users. Examiner disagrees. First, there is no indication, nor is there in support for this assertion, in the specification nor the claims. Further, the alleged improvement is the result of the second queue, which is a part of the judicial exception (certain methods or organizing human activity and mental processes). At best, the improvement is an improvement in the judicial exception itself. Nothing in the claims indicate an 
Lastly, Applicant argues that the system provides unexpected benefits for other attractions that may not be operating at full capacity. Whether the invention provides unexpected benefits is not a consideration in whether a claim is patent eligible under 35 U.S.C. 101. Assuming the Applicant is arguing unexpected results (MPEP 716.02), the argument is relevant for considerations of evidence of obviousness, not patent eligibility under 35 U.S.C. 101. 
Applicant’s arguments, see pg. 13, filed 10/13/2020, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 47, 49-68, 70, and 72-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 47, 49-68, 70, 72-91, and 93 recite a system (i.e. machine) and claim 92 recites a method (i.e. process). Therefore claims 47, 49-68, 70, and 72-93 fall within one of the four statutory categories of invention. 
Independent claim 47 recites the limitations of controlling access by a plurality of users to a plurality of attractions, the plurality of users having a plurality of access keys; managing virtual queues, each virtual queue being associated with a respective attraction of the plurality of attractions; receiving electronic requests for attraction access, each request relating to a respective access key and being for the at least one user associated with the access key to access an attraction from the plurality of attractions, receipt of each request causing the respective at least one user to be allocated to a virtual queue of the virtual queues associated with the attraction and wherein the electronic queue management server is further configured to determine a time at which the respective at least one user in respect of each request reaches a front of the allocated virtual queue and can access the attraction on presentation of the respective access key;  detecting an access key and to control access to each of the plurality of attractions such that only a user presenting the access key at the determined time for accessing the respective attraction is allowed to access the attraction, no other access to the respective attraction being permitted; selecting one or more users from those allocated to a first virtual queue of the virtual queues, the selected one or more users each having a respective current position or wait time in the first virtual queue; 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an electronic queue management server, access key(s), virtual queue(s), and control device. The combination of Smart Systems Innovations, LLC v. Chicago Transit Authority, Case No. 2016-1233 (Fed. Cir. October 18, 2017) pgs. 15-16 stating “(“Anyone who has ever passed through a terminal or entry gate for their local subway---or who has slammed a hip into a locked turnstile---knows that such terminals are the antithesis of ‘abstract’.’”); see id. at 43-44. But, as we have said before “merely limiting the field of use of the abstract idea to a particular…environment does not render the claims any less abstract.: Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016); Capital One Fin., 850 F.3d at 1340 (same). Indeed, that the steps recited in the Asserted Claims are “necessarily” performed “in the physical, rather than purely conceptual, real…is beside the point.” Alice, 134 S. Ct. at 2358 (internal quotation marks and citation omitted)”. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely links the judicial exception to a particular field of use, and amounts to mere instructions to apply the exception using a computer. Mere 
Independent claim 92 recites the limitations of managing a queuing system for controlling access by a plurality of users to a plurality of attractions, the plurality of users having a plurality of access keys, each access key being associated with at least one user from the plurality of user; receiving electronic requests for attraction access, each request relating to a respective access key and being for the at least one user associated with the access key to access an attraction from the plurality of attractions; managing the one or more virtual queues in respect of the plurality of attractions, each of the at least one virtual queue being associated with a respective attraction of the plurality of attractions; for each request received the respective at least one user to a virtual queue associated with the respective attraction; determining a time at which the respective at least one user in respect of each request reaches a front of the respective virtual queue and can access the attraction associated with the respective virtual queue on presentation of the respective access key; detecting an access key presented at the determined time for accessing the attraction; controlling access to the attraction for the at least one user associated with the access key; Page 10 of 18 4847-0085-1913.1Docket No. ACCO002-US Appl. No. 15/315,712 Response to Non-Final Office Actionselecting one or more users from those allocated to a first virtual queue of the one or more virtual queues, the selected one or more users each having a respective current position or wait time in the first virtual queue; reallocating the selected one or more users to a reallocated position or wait time within a second virtual queue from the one or more virtual queue; identifying a 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an electronic queue management server, access key(s), virtual queue(s), and control device. The combination of these additional elements (server) are no more than mere instructions to apply the exception using a computer. The control device and access keys are also described as merely linking the judicial exception to a particular field of use, such as that of queueing systems. Further, regarding the control device, see also Smart Systems Innovations, LLC v. Chicago Transit Authority, Case No. 2016-1233 (Fed. Cir. October 18, 2017) pgs. 15-16 stating “(“Anyone who has ever passed through a terminal or entry gate for their local subway---or who has slammed a hip into a locked turnstile---knows that such terminals are the antithesis of ‘abstract’.’”); see id. at 43-44. But, as we have said before “merely limiting the field of use of the abstract idea to a particular…environment does not render the claims any less abstract.: Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016); Capital One Fin., 850 F.3d at 1340 (same). Indeed, that the steps recited in the Asserted Claims are “necessarily” performed “in the physical, rather than purely conceptual, real…is beside the point.” Alice, 134 S. Ct. at 2358 (internal quotation marks and citation omitted)”. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely links the judicial exception to a particular field of use, and amounts to mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer component cannot provide an inventive concept. This, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 74 recites the additional limitation and additional element of a sensor configured to measure or estimate throughput for the attraction over time. The limitation of measuring or estimating throughput for the attraction over time merely recites additional information that further limits the abstract idea. 
The judicial exception is not integrated into a practical application because the claim recites the additional element of a sensor. The limitations amounts to as linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination.
Claim 76 recites the limitation that the additional element of the access keys comprises one or more of: a portable communications device (for example a mobile telephone, smartphone or pager device); a RFID device; a paper ticket. The limitation merely adds additional information that further limits the abstract idea. Further, the additional elements of a portable communications device (for example a mobile telephone, smartphone or pager device); a RFID device amounts to apply it or merely using a computer as a tool to implement the abstract idea. The paper ticket amounts to merely linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract 
Claim 77 recites the additional limitations that the electronic queue management server is configured to receive the electronic requests through a wireless interface from an access key. The limitation merely adds additional information that further limits the abstract idea. The claim also recites the additional element of a wireless interface. The additional element amounts to apply it or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination.
Dependent claims 49-68, 70, 72, 73, 75, 78-91, and 93 recite limitations and additional elements that are further directed to the abstract idea. Therefore, the claims are also rejected under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628